Opinion issued January 30, 2014




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-12-00147-CR
                               NO. 01-12-00148-CR
                             ———————————
                         CODY JAMES ROSS, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                             Harris County, Texas
                    Trial Court Case Nos. 1280186 & 1323721


                           MEMORANDUM OPINION

      Appellant, Cody James Ross, has filed a “Motion to Dismiss Appeal.” We

have not issued a decision in the appeal, and the motion complies with rule 42.2(a).

See TEX. R. APP. P. 42.2(a). Further, although the motion does not contain a

certificate of conference, the motion contains a certificate of service stating that it
was served on the State and has been on file with the Court for more than 10 days,

and the State has not responded or otherwise expressed opposition to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2